*201MEMORANDUM **
Cash Processing Services, LLC (“CPS”), appeals the district court’s grant of a preliminary injunction to David and Ingrid Burgess, and Sherwin Fellen (collectively “the Burgesses”), and denial of CPS’ motion for a preliminary injunction, after the Burgesses filed a declaratory action against CPS regarding ownership of the “MUSTANG RANCH” trademark in connection with prostitution services in Nevada and CPS counterclaimed for infringement and unfair competition under the Lanham Act. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our review of a district court’s decision regarding preliminary injunctive relief is “limited and deferential,” and an order will be reversed only if the district court relied on an erroneous legal premise or abused its discretion. Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc). Here, the district court correctly identified the legal standards for abandonment of a trademark under the Lanham Act. See, e.g., Abdul-Jabbar v. General Motors Corp., 85 F.3d 407, 410-11 (9th Cir.1996). Also, the district court did not abuse its discretion by concluding that the Burgesses are likely to succeed on the merits in proving abandonment of the Mustang Ranch mark, nor in its consideration of the balance of the hardships and the possibility of irreparable injury. See Southwest Voter Registration Educ. Project, 344 F.3d at 917-18.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.